Case 0:20-cv-60121-RKA Document 19 Entered on FLSD Docket 07/31/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60121-CIV-ALTMAN/Reid

  OBED MOLINA,

         Plaintiff,
  v.

  MICHAEL J. SATZ et al.,

        Defendants.
  _______________________/
                                                ORDER

         THIS MATTER comes before the Court on the Magistrate Judge’s Report and

  Recommendation [ECF No. 18] (the “Report”). In that Report, Magistrate Judge Lisette M. Reid

  recommends that the Court dismiss the Plaintiff’s Second Amended Complaint (“SAC”) [ECF No.

  15], because (1) the Plaintiff has failed to comply with court orders and (2) the Plaintiff has failed

  to abide by the Local Rules. See generally id. The Report warned the Plaintiff that “[o]bjections

  to this Report may be filed with the District Court Judge within fourteen days of receipt of a copy

  of the Report. Failure to file timely objections shall bar plaintiff from a de novo determination by

  the District Court Judge of an issue covered in this [R]eport.” Id. at 4. As of this writing, however,

  no objections to the Report have been filed—and the time to do so has elapsed.

                                                The Law

         When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review that disposition de novo. FED. R. CIV. P. 72(b)(3). But, when no party has timely objected,

  “the court need only satisfy itself that there is no clear error on the face of the record in order to

  accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted).

  Although Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged

  that Congress’ intent was to require de novo review only when objections have been properly
Case 0:20-cv-60121-RKA Document 19 Entered on FLSD Docket 07/31/2020 Page 2 of 5



  filed—and not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does

  not appear that Congress intended to require district court review of a magistrate [judge]’s factual

  or legal conclusions, under a de novo or any other standard, when neither party objects to those

  findings.”). In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings after

  notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th Cir.

  1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

                                               The Facts

         In 2016, Molina was arrested and detained by the Coconut Creek Police Department. See

  SAC at 2. In his SAC, Molina claims that the officers threatened him when he tried to invoke his

  Fifth Amendment right to silence. Id. at 7. According to Molina, only “under duress, Affiant

  provided these officers with the type of statement they wanted to hear.” Id. at 8. Molina was

  subsequently held without bond. Id. at 4.

         Molina’s § 1983 action advances a long litany of Fourth, Fifth, and Sixth Amendment

  claims against almost every participant in his state criminal case. First, Molina alleges that

  Seventeenth Judicial Circuit Judge Michael Usan issued a warrant without “the 6 (six) required

  Oaths . . . in order to become an elected and a[n] appointed Judge”—which, Molina says, violated

  his Fourth Amendment right that “no Warrants shall issue, but upon probable cause supported by

  Oath or affirmation.” Id. at 2. Second, Molina avers that four Broward County prosecutors violated

  his Fifth Amendment Due Process rights by recommending that he be held without bond. Id. at 7.

  Third, Molina claims that Officer John McKinney violated his Fifth Amendment rights by

  threatening that “I will beat the crap out of you if you continue to play games with us try me I am

  a member of the SWAT team.” Id. Fourth, Molina says that his Sixth Amendment Confrontation

  Clause rights were abridged because “reporting officer Amy Kitching submitted a narrative report



                                                    2
Case 0:20-cv-60121-RKA Document 19 Entered on FLSD Docket 07/31/2020 Page 3 of 5



  ex parte, denying defendant that right.” Id. at 10. Fifth, Molina adds a Freedom of Information Act

  claim against the Seventeenth Judicial Circuit for ignoring his request for the judge’s oaths of

  office. Id. at 14.

                                                 Analysis

          Because he filed a complaint under § 1983, Molina is subject to Local Rule 88.2(a)(4),

  which requires that the SAC be sworn under “penalty of perjury.” S.D. FLA. L. R. 88.2(a)(4)

  (emphasis added). Molina’s original complaint did not comply with this Local Rule—certifying

  only that “to the best of [his] knowledge, . . . the complaint” is not frivolous and has “evidentiary

  support.” Complaint [ECF No. 1] at 11. Recognizing that Molina was pro se, the Magistrate Judge

  alerted Molina to this deficiency and ordered him to amend his complaint. See Order to Amend

  [ECF No. 5]. Although Molina amended his complaint, he (again) failed to swear under penalty

  of perjury. See First Amended Complaint [ECF No. 7].

          The Magistrate Judge then gave Molina a third chance: She ordered Molina to file an

  amended complaint that was sworn under penalty of perjury and warned him that failure to comply

  would “probably result in dismissal of this case for . . . failure to comply with court orders.”1

  Second Order to Amend [ECF No. 14] at 3, 8. Molina’s third Complaint—in which the “defendant

  [did] hereby certify that the information prescribed here in the affidavit is true and correct”—again

  failed to comply with the Magistrate Judge’s directives. See SAC at 11. Having tried (and failed)

  three times, the Magistrate Judge recommended that the SAC be dismissed for failure to comply

  with the Local Rules and with the Court’s orders. See Report at 2–3.




  1
   To satisfy Rule 88.2(a)(4), a complaint must include the following specific declaration: “I declare
  (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct. Executed
  on (date)(signature).” 47 C.F.R. § 1.16 (2020).
                                                     3
Case 0:20-cv-60121-RKA Document 19 Entered on FLSD Docket 07/31/2020 Page 4 of 5



           When, as here, the Plaintiff is pro se, the Court must interpret the complaint liberally

  because pro se pleadings are held to “less stringent standards than those drafted by an attorney.”

  Sause v. Bauer, 138 S. Ct. 2561, 2563 (2018). At the same time, the Court may not “serve as de

  facto counsel or [] rewrite an otherwise deficient pleading in order to sustain an action.” Shuler v.

  Ingram & Assocs., 441 F. App’x 712, 716 n.3 (11th Cir. 2011).

           The Court finds no clear error in the Report. Molina’s SAC should be dismissed because—

  despite multiple warnings—Molina (1) failed to comply with the Court’s orders and (2) failed to

  follow the Local Rules. District courts “[have] inherent authority to manage [their] own docket[s]

  ‘so as to achieve the orderly and expeditious disposition of cases.’” Equity Lifestyle Props., Inc. v.

  Fla. Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (quoting Chambers

  v. NASCO, Inc., 501 U.S. 32, 43 (1991)). This authority necessarily includes the power to dismiss

  a case under Fed. R. Civ. P. 41(b) for failure to prosecute or for refusal to comply with a court

  order. Id. Dismissal for failure to obey a court order is not an abuse of discretion if a litigant was

  forewarned of the possibility of dismissal. See, e.g., Powell v. Harris, 2017 WL 9249661, at *1

  (11th Cir. Nov. 27, 2017) (citing Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)); see also

  Dynes v. Army Air Force Exch. Serv., 720 F.2d 1495, 1499 (11th Cir. 1983) (holding that dismissal

  without prejudice for failure to comply with a court order was not an abuse of discretion).

           The Court notes that, in Florida, the limitations period for a § 1983 claim is four years. Cf.

  Allen v. King, 279 F. App’x 847, 848 (11th Cir. 2008) (citing Chappell v. Rich, 340 F.3d 1279,

  1283     (11th   Cir.   2003))   (“Florida’s   four-year statute of limitations [period]   applies   to

  § 1983 claims.”). The Report correctly concluded that dismissal without prejudice is appropriate

  here because the SAC’s claims do not appear to be time-barred.2



  2
      Should Molina choose to refile, he should note that the Report did not address several other
                                                     4
Case 0:20-cv-60121-RKA Document 19 Entered on FLSD Docket 07/31/2020 Page 5 of 5



                                                 ***

         Accordingly, the Court hereby ORDERS AND ADJUDGES that the Report [ECF No.

  18] is ADOPTED in full. The Second Amended Complaint [ECF No. 15] is DISMISSED

  without prejudice. The Clerk of the Court is instructed to CLOSE this case, any deadlines and

  hearings are CANCELLED, and any pending motions are DENIED as moot.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of July 2020.




                                                         _________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE

  cc:    Obed Molina, pro se
         Counsel of record




  deficiencies in his SAC. For instance, Molina has sued judges and prosecutors—two groups of
  people who are, generally speaking, absolutely immune from suit for conduct undertaken within
  the scope of their jurisdiction. See McCullough v. Finley, 907 F.3d 1324, 1332 (11th Cir. 2018)
  (citing Stump v. Sparkman, 435 U.S. 349, 357 (1978)) (noting that judges “enjoy absolute
  immunity unless they act in the clear absence of all jurisdiction”) (cleaned up); Hart v. Hodges,
  587 F.3d 1288, 1295 (11th Cir. 2009) (quoting Jones v. Cannon, 174 F.3d 1271, 1281 (11th Cir.
  1999) (“[A] prosecutor enjoys absolute immunity from allegations stemming from the prosecutor’s
  function as advocate”) (cleaned up). Additionally, the Seventeenth Judicial Circuit is not subject
  to FOIA’s obligations because it is a component of the state, rather than the federal, government.
  See Blankenship v. Claus, 149 F. App’x 897, 898–99 (11th Cir. 2005) (“Because Blankenship
  sought the records from a state authority, the FOIA could not apply.”).


                                                  5
